DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 07/14/2022 was entered.
Amended claims 26-33, 46-48 and new claims 77-90 are pending in the present application, and they are examined on the merits herein.

Response to Amendment
1.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Jha et al (US 2015/0352156) was withdrawn in light of currently amended independent claim 26, particularly with the new limitation “wherein at least one growth factor comprises a crosslinking moiety”.
2.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Sawhney et al (US 9,125,807) was also withdrawn in light of currently amended independent claim 26, particularly with the new limitation “wherein at least one growth factor comprises a crosslinking moiety”.
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Jha et al (US 2015/0352156) in view of Martin et al (US 2019/0060516) was also withdrawn in light of currently amended independent claim 26 for the same reason.
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Sawhney et al (US 9,125,807) in view of Phopase (US 2016/0193384) was also withdrawn in light of currently amended independent claim 26 for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claims 77 and 79-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
New claim 77 recites the limitation "the hydrogel-forming protein" in line 1 of step a).  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation and in claims 33 and 26 from which claim 77 is dependent upon, there is no recitation of any hydrogel-forming protein.  Accordingly, which particular the hydrogel-forming protein does Applicant refer to?  Clarification is requested because the metes and bounds of the claim are not clearly determined.
New claims 79-81 are indefinite since they are all dependent on canceled claim 35.  Thus, it is unclear what exactly Applicant intend to claim.
New claims 82-84 are also indefinite since they are all dependent on canceled claim 38.  Thus, it is unclear what exactly Applicant intend to claim.
New claim 85 is also indefinite since it is dependent on canceled claim 41. Thus, it is unclear what exactly Applicant intend to claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 26-27, 29-30, 33, 46-48 and 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al (US 9,125,807) in view of Schaffer et al (US 2009/0117782).  This is a new ground of rejection necessitated by Applicant’s amendment.
The instant claims are directed to a method of treating damaged tissue in a subject, the method comprising: a) providing a mixture comprising a hydrogel-forming molecule and at least one growth factor capable of promoting tissue regeneration or repair, wherein the at least one growth factor comprises a crosslinking moiety; and b) forming a growth factor-eluting hydrogel in situ over the damaged tissue by using a biocompatible non-photochemical bioconjugation method to crosslink the hydrogel-forming molecule, wherein the at least one growth factor is covalently coupled to the hydrogel by reaction of the crosslinking moiety with the hydrogel-forming molecule, wherein hydrogel encapsulates the at least one growth factor, and the hydrogel adheres to the treated tissue.
Sawhney et al disclosed a method of treating an ophthalmic disease affecting an eye of a patient (a human patient) as a result from age, trauma, surgical intervention and hereditary factor comprising: (a) combining ex vivo aqueous polymeric biocompatible precursors having functional groups in flowable concentrations/viscosities with a drug (e.g., NSAIDS, growth factors, angiogenic agents, anti-angiogenic agents, antibodies), and (b) injecting intravitreally or subconjunctival routes through a small gauge needle into the eye, where the precursors form a crosslinked hydrogel in situ that releases the drug over time; and wherein the hydrogel may be formulated to adhere to a tissue in or around the eye to enhance drug release effects and stability, and to degrade to biocompatible components without causing inflammation (Abstract; Summary; particularly col. 5, lines 42-64; col. 8, lines 12-32; col. 10, lines 1-5; col. 13, lines 45-63; col. 14, lines 22-38; col. 16, lines 5-11; col. 18, lines 34-67; and issued claims 1-30).  Sawhney et al taught that precursors used in hydrogels include natural proteins or polysaccharides such as collagens, hyaluronic acid, albumins, alginates, fibrins and heparin; and they may be used crosslinked using reactive precursor species with functional groups (e.g., amines, thiols, carboxyls, acyls) and Michaels addition schemes for reacting polymers (col. 5, lines 42-64; col. 8, lines 12-32).  Sawhney et al stated “In some embodiments, each precursor comprises only nucleophilic or only electrophilic functional groups, so long as both nucleophilic and electrophilic precursors are used in the crosslinking reaction.  Thus, for example, if a crosslinker has nucleophilic functional groups such as amines, the functional polymer may have electrophilic functional groups such as N-hydroxysuccinimides.  On the other hand, if a crosslinker has electrophilic functional groups such as sulfo-succinimides, then the functional polymer may have nucleophilic functional groups such as amines or thiols.  Thus, functional polymers such as proteins, poly(allylamine), or amine-terminated di- or multifunctional poly(ethylene glycol) can be used” (col. 8, line 63 continues to line 8 on col. 9); and “The crosslinking reactions preferably do not release heat of polymerization or require exogenous energy sources for initiation or to trigger polymerization.  Photochemical initiation, for instance, is generally to be avoided in the eye so as to avoid damage to the eye” (col. 10, lines 1-5).  Sawhney et al also taught sites where the drug delivery depots may be formed include: the anterior chamber, the vitreous, episcleral, scleral, in the posterior, subtenon’s space, subconjunctival, on the surface of the cornea or the conjunctiva (col. 14, lines 22-25; col. 16, lines 4-11).  Sawhney et al disclosed that the conjunctiva is a membrane that covers the sclera and lines the inside of the eyelids (col. 12, lines 4-6).  Sawhney et al stated explicitly “Controlled rates of drug delivery also may be obtained with the system disclosed herein by degradable, covalent attachment of the bioactive molecules to the crosslinked hydrogel network.  The nature of the covalent attachment can be controlled to enable control of the release rate from hours to weeks or longer.  By using a composite made from linkages with a range of hydrolysis times, a controlled release profile may be extended for longer duration” (col. 26, lines 25-32).  In an exemplification, Sawhney et al disclosed a hydrogel system formed by a first precursor that is an 8-armed polyethylene glycol with a succinimidyl glutarate on the terminus of each arm, and a second precursor that is a trilysine (col. 14, lines 7-21; and Example 1).
Sawhney et al did not teach explicitly that a bioactive molecule such as a growth factor comprising a crosslinking moiety (e.g., an azide or a strained alkyne moiety) for crosslinking into the hydrogel network, and/or using strain-promoted azide-alkyne cycloaddition (SPAAC) click chemistry for forming the biocompatible non-photochemical bioconjugate.
Before the effective filing date of the present application (02/06/2017), Schaffer et al already taught that a dispersion factor (e.g., hepatocyte growth factor, glial derived neurotrophic factor and Ephrin-B2) is encapsulated and covalently attached to components of a hydrogel, wherein the dispersion factor comprises a cyclooctyne reactive group or an azide active group (see at least paragraphs [0020]-[0021] and [0147]).  Schaffer et al also disclosed at least a hydrogel comprising: (i) a first backbone polymer comprising hyaluronic acid with an attached azide or cyclooctyne reactive group, (ii) a second backbone polymer comprising heparin with an attached azide or cyclooctyne reactive group, and (iii) a linking polymer comprising at least two azide reactive groups or at least two cyclooctyne reactive groups, that is formed under reaction conditions (e.g., 40C to 370C) sufficient to carry out a “click chemistry” reactions including azide-alkyne cycloaddition reaction, and a strained-promoted azide-alkyne cycloaddition (SPAAC) reaction, and wherein the hydrogel may be introduced into a subject (e.g., a human) before, during or after gelation for various applications including treating acute wound or injury; and the hydrogel has a reasonable working time (e.g., 5-10 minutes) prior to gelation (see at least Summary; particularly paragraphs [0007]-[0009], [0062], [0077]-[0078], [0080], [0083], [0099]-[0100], [0120]-[0123], [0135]; and Fig. 1). 
 Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Sawhney et al by also using a growth factor comprising a crosslinking moiety (e.g., an azide or a strained alkyne moiety) for crosslinking into the hydrogel network, as well as using strain-promoted azide-alkyne cycloaddition (SPAAC) click chemistry for forming the biocompatible non-photochemical bioconjugate, in light of the teachings of Schaffer et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Schaffer et al already taught successfully using a dispersion factor comprising a cyclooctyne reactive group or an azide reactive group for covalently attached to components of an injectable hydrogel that is formed via at least a strained-promoted azide-alkyne cycloaddition (SPAAC) reaction, and wherein the hydrogel has various applications including treating acute wound or injury.  Please also noting that the primary Sawhney reference already teach that biomolecules can be covalently attached to the crosslinked hydrogel network, and the crosslinking reactions preferably do not release heat of polymerization or require exogenous energy sources for initiation or to trigger polymerization, and specifically photochemical initiation is generally to be avoided in the eye so as to avoid damage to the eye.   
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Sawhney et al and Schaffer et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings Sawhney et al and Schaffer et al is indistinguishable from and encompassed by the presently claimed invention.  Accordingly, the modified method would also result at least in increasing thickness of an epithelial layer of damaged tissue, increasing rate of epithelialization of the damaged tissue, stimulating nerve regeneration in the damaged tissue, and/or shortened time required for wound closure. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 28 and 33 (thiol-ene click chemistry embodiment) are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al (US 9,125,807) in view of Schaffer et al (US 2009/0117782) as applied to claims 26-27, 29-30, 33, 46-48 and 86-90 above, and further in view of Phopase (US 2016/0193384).
The combined teachings of Sawhney et al and Schaffer et al were presented above.  However, none of the cited references teaches specifically using collagen type I as a hydrogel forming molecule and/or using thiol-ene click chemistry for forming the biocompatible non-photochemical bioconjugate.
Before the effective filing date of the present application (02/06/2017), Phopase already disclosed at least a transparent hydrogel derived from a methacrylated or acrylated natural polymer such as acrylated collagen type I, II, III, IV, V or mixture thereof, and a synthetic polymer (e.g., PEG with four arms with thiol groups), that is cross-linked via a thiol-ene Michael addition reaction/chemistry that does not require the use of UV for preparation of a collagen-based implant such as an artificial cornea (Abstract; Summary of the Invention; particularly paragraphs [0046], [0048], [0052], [0056], [0058], [0069]-[0070]; and Fig. 1).  Fig. 1 depicts collagen hydrogel crosslinked via Michael addition reaction using thiol-ene chemistry.
 
    PNG
    media_image1.png
    990
    945
    media_image1.png
    Greyscale

Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Sawhney et al and Schaffer et al by also at least selecting collagen type I, particularly methacrylated or acrylated collagen I as a hydrogel forming precursor to be crosslinked by a synthetic PEG with four arms with thiol groups via Michael addition reaction using thiol-ene chemistry for their disclosed ocular treatment method, in light of the teachings of Phopase as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Phopase already successfully prepared a transparent hydrogel derived from a methacrylated or acrylated natural polymer such as acrylated collagen type I, II, III, IV, V or mixture thereof, and a synthetic polymer (e.g., PEG with four arms with thiol groups), that is cross-linked via a thiol-ene Michael addition reaction/chemistry that does not require the use of UV for a collagen-based implant.  Additionally, please noting that the primary Sawhney reference already taught that precursors used in hydrogels include natural proteins or polysaccharides such as collagens, hyaluronic acid, albumins, alginates, fibrins and heparin; and they may be crosslinked using Michaels addition schemes.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Sawhney et al, Schaffer et al and Phopase, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings Sawhney et al, Schaffer et al and Phopase is indistinguishable from and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al (US 9,125,807) in view of Schaffer et al (US 2009/0117782) as applied to claims 26-27, 29-30, 33, 46-48 and 86-90 above, and further in view of Martin et al (US 2019/0060516).
The combined teachings of Sawhney et al and Schaffer et al were presented above.  However, none of the cited references teaches specifically using a hydrogel matrix comprising both EGF and NGF.
Before the effective filing date of the present application (02/06/2017), Martin et al already disclosed an in situ forming nanofiber-hydrogel composite comprising growth factors such as epidermal growth factor (EGF), PDGF and nerve growth factors (NGFs) that are useful for wound healing (Abstract; and paragraphs [0163]-[0165]).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Sawhney et al and Schaffer et al by also incorporating both EGF and NGF in the disclosed hydrogel matrix for treating a wound, including an ocular wound, in light of the teachings of Martin et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because Martin et al already disclosed an in situ forming nanofiber-hydrogel composite comprising growth factors such as epidermal growth factor (EGF), PDGF and nerve growth factors (NGFs) that are useful for wound healing.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Sawhney et al, Schaffer et al and Martin et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings Sawhney et al, Schaffer et al and Martin et al is indistinguishable from and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al (US 9,125,807) in view of Schaffer et al (US 2009/0117782) as applied to claims 26-27, 29-30, 33, 46-48 and 86-90 above, and further in view of Song et al (US 2017/0182220), Ott et al (US 2017/0362266) and Matta-Fink et al (US 10,869,898).
The combined teachings of Sawhney et al and Schaffer et al were presented above.  However, none of the cited references teaches specifically the steps a)-c) for performing SPAAC as recited in claim 77, or the steps a)-c) for crosslinking at least one growth factor to a hydrogel-forming molecule within the hydrogel using SPAAC as recited in claim 78.
Before the effective filing date of the present application (02/06/2017), Song et al already taught a degradable hydrogel with predictable degradation/gelling kinetics, with or without encapsulating a wide range of bioactive molecules, that is useful for many biomedical applications, including tissue repair or regeneration, and wherein the fabrication of the hydrogel comprises crosslinking a first set of macromers comprising one or more first reactive end groups (e.g., four-armed poly(ethylene glycol) macromers terminated with azide end groups), and a second set of macromers comprising one or more second reactive end groups (e.g., four-armed poly(ethylene glycol) macromers terminated with dibenzocyclooctyl end groups), in which the first and second reactive end groups are bioorthogonally joined via SPAAC click chemistry to form a cross-linked network under physiological conditions (Summary of the Invention; particular paragraphs [0009]-[0013], [0050]; and Fig. 2).
Additionally, Ott et al also taught using at least a reagent having the formula: F-L-B, wherein F is a reactive chemical group that includes N3 and cyclooctyne, L can be absent, and B is a NHS ester to functionalize a biomolecule with a functional group that is reactive in a biorthogonal chemical reaction with an extracellular matrix that is also functionalized with a chemical group that is reactive in a biorthogonal chemical reaction (see at least the Abstract; particularly paragraphs [0236]-[0246], [0256] and [0258]).  Ott et al stated “[w]hen the reactive chemical group of the functionalized nutrient is an azide, the biologically active molecule may be functionalized with an alkyne (e.g., aliphatic alkyne or cycloalkyne) reactive group.  In some embodiments, when the reactive chemical group of the functionalized nutrient is an alkyne (e.g., aliphatic alkyne or cycloalkyne), the biologically active molecule may be functionalized with an azide reactive group” (paragraph [0238]); and “In some embodiments, the reagent comprising a NHS ester functional group is useful for conjugating the alkyne or cyclooctyne reactive group to a biologically active molecule comprising a primary amino group” (paragraph [0316]).
Moreover, Mata-Fink et al also taught the use of Alkyne-NHS ester to conjugate the alkyne group to exposed primary amines on the cell surface and Azide-NHS ester to conjugate the azide group to exposed primary amines on an exogenous antigen, and the Alkyne-cells and azide-antigen are reacted by copper-catalyzed cycloaddition at room temperature to form cells containing exogenous antigen (see at least the Abstract; and particularly example 5).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Sawhney et al and Schaffer et al by also using an alkyne-NHS crosslinker to functionalize and form a first set of hydrogel-forming molecules terminated with alkyne reactive groups and an azide-NHS crosslinker to functionalize and form a second set of hydrogel-forming molecules terminated with azide reactive groups, and allowing these reactive end groups react via SPAAC click chemistry to form a cross-linked hydrogel network; as well as using an azide-NHS crosslinker to functionalize and form a growth factor/bioactive molecule terminated with azide reactive groups that react with hydrogel-forming molecules terminated with alkyne reactive groups for crosslinking the growth factor to the hydrogel-forming molecules within the hydrogel, in light of the teachings of Song et al, Ott et al and Mata-Fink et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Song et al already taught successfully the fabrication of a hydrogel comprising crosslinking a first set of macromers comprising one or more first reactive end groups (e.g., four-armed poly(ethylene glycol) macromers terminated with azide end groups), and a second set of macromers comprising one or more second reactive end groups (e.g., four-armed poly(ethylene glycol) macromers terminated with dibenzocyclooctyl end groups), in which the first and second reactive end groups are bioorthogonally joined via SPAAC click chemistry to form a cross-linked network under physiological conditions; while Ott et al also taught using at least a reagent having the formula: F-L-B, wherein F is a reactive chemical group that includes N3 and cyclooctyne, L can be absent, and B is a NHS ester to functionalize a biomolecule with a functional group that is reactive in a biorthogonal chemical reaction with an extracellular matrix that is also functionalized with a chemical group that is reactive in a biorthogonal chemical reaction.  Additionally, Mata-Fink et al also taught successfully the use of Alkyne-NHS ester to conjugate the alkyne group to exposed primary amines on the cell surface and Azide-NHS ester to conjugate the azide group to exposed primary amines on an exogenous antigen, and the Alkyne-cells and azide-antigen are reacted by copper-catalyzed cycloaddition at room temperature to form cells containing exogenous antigen.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Sawhney et al, Schaffer et al, Song et al, Ott et al and Mata-Fink et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings Sawhney et al, Schaffer et al, Song et al, Ott et al and Mata-Fink et al is indistinguishable from and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633